Citation Nr: 1758371	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of repair of a torn patellar tendon of the right knee with post traumatic degenerative osteoarthritis prior to March 30, 2017, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

[The disposition of these issues with the Veteran's widow as a substituted appellant is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to July 1985.  The Veteran died on June [REDACTED], 2017.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

Prior to the promulgation of a final decision by the Board and prior to his death, the Veteran indicated that he wished to withdraw his appeals for an increased rating for his right knee and TDIU.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's July 25, 2017 dismissal of the Veteran's increased rating for the right knee and TDIU claims based on his death is warranted.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

2.  The criteria for withdrawal of a Substantive Appeal on the issues of an increased rating for the right knee and TDIU by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

The Veteran submitted a withdrawal of his right knee and TDIU claims that was dated on June 8, 2017 and received by the Board on June 12, 2017.  He passed away on June [REDACTED], 2017.  As the Veteran's withdrawal was effective immediately upon receipt, his claim should have been dismissed pursuant to the withdrawal, not his death.  Vacatur of the July 25, 2017 decision is required.

II. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

As discussed above, the Veteran submitted a statement prior to his June 2017 death indicating that he accepted the outcome of his claims and did not wish to appeal them.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2017).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to an increased rating for the right knee or TDIU.  They are dismissed.


ORDER

The Board's July 25, 2017 decision is vacated.

The appeal for an increased rating for the right knee is dismissed.

The appeal for TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


